Exhibit 10.24(c)

 

MASTER ASSIGNMENT, ASSUMPTION AND ACKNOWLEDGEMENT AGREEMENT

 

This MASTER ASSIGNMENT, ASSUMPTION AND ACKNOWLEDGEMENT AGREEMENT (this
“Agreement”), dated as of the 30th day of June, 2008, by and between Equitable
Resources, Inc., a Pennsylvania corporation formed in 1926 (“Assignor”) and
Equitable Resources, Inc., a Pennsylvania corporation formed in  2008 to effect
a holding company reorganization of Assignor, (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, the Assignor owns certain rights, interests and obligations in or with
respect to the following assets and liabilities (collectively, the “Assets and
Liabilities”):

 

(a) 100% limited liability company membership interest of Equitable
Distribution, LLC;

 

(b) 100% limited liability company membership interest of EQT Investments
Holdings, LLC;

 

(c) 500,000 ordinary shares of Equitable Resources Insurance Co., Ltd.;

 

(d) if the merger of Kentucky West Virginia Gas Company, LLC into Equitable
Distribution, LLC has not occurred, 99% limited liability company membership
interest of Kentucky West Virginia Gas Company, LLC;

 

(e) 97.25% limited partnership interest of Equitrans, LP;

 

(f) the following notes, debentures and medium-term notes:

 

Title of Securities

 

CUSIP

6.50% Senior Notes due April 1, 2008

 

294549ARI

5.15% Notes Due March 1, 2018

 

294549AM2

5.15% Notes Due November 15, 2012

 

294549AJ9

5.00% Notes Due October 1, 2015

 

294549AP5

7.75% Debentures Due July 15, 2026

 

294549AE0

 

 

 

8.48% to 9.00% Medium-Term Notes

 

 

Series A

 

 

8.82% Notes Due September 1, 2009

 

29455JAF4

8.75% Notes Due October 1, 2009

 

29455JAV9

8.79% Notes Due November 11, 2011

 

29455JAQ0

8.48% Notes Due December 27, 2011

 

29455JBA4

 

--------------------------------------------------------------------------------


 

8.70% Notes Due December 1, 2014

 

29455JAX5

8.88% Notes Due October 1, 2020

 

29455JAN7

8.81% Notes Due October 1, 2020

 

29455JAS6

8.99% Notes Due September 1, 2021

 

29455JAB3

9.00% Notes Due September 1, 2021

 

29455JAJ6

8.98% Notes Due September 1, 2021

 

29455JAK3

8.93% Notes Due October 1, 2021

 

29455JAL1

Series A Total

 

 

 

 

 

7.30 % to 7.55% Medium-Term Notes

 

 

Series B

 

 

7.30% Notes Due March 4, 2013

 

29455JBJ5

7.55% Notes Due October 1, 2015

 

29455JBP1

7.42% Notes Due March 2, 2023

 

29455JBH9

Series B Total

 

 

 

 

 

7.60% Medium-Term Notes Series C

 

 

7.60% Notes Due January 15, 2018

 

29455JBQ9

Series C Total

 

 

 

(g) the Revolving Credit Facility dated October 27, 2006;

 

(h) 55,378 shares of Series A Preferred Stock of Alzeta Corporation;

 

(i) all limited partnership interests in Strategic Investment Fund Partners, LP;
and

 

(j) all other assets and liabilities identified on Exhibit A attached hereto.

 

WHEREAS, the Assignor desires to assign and transfer to the Assignee all right,
title, and interest in the Assets and Liabilities (such transfer is referred to
as the “Assignment”); and

 

WHEREAS, the Assignee desires to substitute itself for and become the successor
to the Assignor with respect to the Assets and Liabilities and to assume and
perform all of the Assignor’s covenants, agreements, duties, responsibilities
and obligations with respect to the Assets and Liabilities.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:

 

Section 1.  Assignment.  Assignor does hereby assign, sell, transfer, and set
over to Assignee, its successors and assigns forever, all of Assignor’s right,
title and interest in and to the Assets and Liabilities. Such Assignment shall
be effective as of the date hereof.

 

Section 2.  Assumption.  Assignee hereby assumes and agrees to promptly perform
all covenants, agreements, duties, responsibilities and obligations of Assignor
under the Assets and Liabilities.  Assignor shall have no further duties,
responsibilities or obligations with respect to

 

2

--------------------------------------------------------------------------------


 

the Assets and Liabilities effective as of the date hereof, except as required
by contract, in which case Assignee agrees to indemnify and hold harmless
Assignor for all costs and expenses incurred by Assignor with respect to such
Assets or Liabilities.

 

Section 3.  Savings.   It is understood and agreed by the Assignor and Assignee
that to the extent a consent, approval and/or waiver is required for the
conveyance of a particular right, title or interest relating to any of the
Assets and Liabilities, then this Agreement shall not be deemed to have conveyed
said right, title or interest to Assignee, if an actual or attempted assignment
thereof would constitute a breach thereof or default thereunder resulting in
termination thereof, until such required consent, approval and/or waiver is
obtained.  The Assignor and Assignee shall cooperate in obtaining any such
required consents, approvals and/or waivers, and for any pending period, the
Assignor and Assignee shall cooperate in any reasonable, permitted arrangement
to provide Assignee with all, or the equivalent of all, of the benefits and
privileges associated with said right, title or interest.

 

Section 4.  Further Assurances.  The Assignor and Assignee hereby covenant, from
time to time at the request of the other party and without further cost or
expense to such party, to execute and deliver such other instruments which the
other party may reasonably request in order to more effectively consummate the
transactions contemplated by this Agreement.

 

Section 5.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the conflicts-of-laws provisions thereof.

 

Section 6.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

Section 7.  Counterparts.  This Agreement may be executed and delivered in one
or more counterparts, all of which shall constitute one and the same instrument.

 

Section 8.  Headings.  The section headings in this Agreement are for
convenience of reference only, and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date first above written.

 

 

 

ASSIGNOR:

 

 

 

 

 

EQUITABLE RESOURCES, INC.

 

(organized in 1926)

 

 

 

By:

/s/ James E. Crockard, III

 

Name: James E. Crockard, III

 

Title:  Treasurer

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

EQUITABLE RESOURCES, INC.

 

(organized in 2008)

 

 

 

 

 

By:

/s/  Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

All other assets and liabilities of Assignor which are not assets or liabilities
of Equitable Gas Company (a division of Assignor) including, but not limited to,
the following:

 

i) all corporate records of Assignor including, but not limited to, (a) minutes
of meetings of shareholders, board of directors, and committees of the board;
(b) stock ledgers, (c) shareholder reports or other documents furnished to
shareholders or filed with the Securities and Exchange Commission, (d) analyst
or rating agency reports, and (e) press releases;

 

ii) all accounting records of Assignor including, but not limited to,
(a) monthly, quarterly and annual financial statements, (b) all management
letters, reports or studies on internal controls or other special or regular
reports or recommendations produced by external or internal auditors, and
(c) copies of all foreign, Federal, state and local income, franchise, sales,
property, gross receipt and employment tax returns;

 

iii) all of Assignor’s real property leases;

 

iv) all of Assignor’s contracts and documentation regarding indebtedness of
Assignor including, but not limited to, credit agreements, indentures,
capitalized leases, private placement memorandums for Assignor’s commercial
paper program and swap or other “derivative” agreements;

 

v) all indemnification agreements, employment agreements, noncompete agreements
and other agreements and arrangements with directors, officers, employees and
agents;

 

vi)  Assignor’s Dividend Reinvestment and Stock Purchase Plan;

 

vii)  Assignor’s License Agreement for Penguins Suite;

 

viii)  all of Assignor’s motor vehicles;

 

ix) all of Assignor’s insurance policies or arrangements;

 

x) all of Assignor’s other corporate contracts;

 

xi) all of Assignor’s office furniture and equipment;

 

xii)  all other books, records and other assets of Assignor; and

 

xiii) all other liabilities of Assignor, whether known, unknown, contingent or
otherwise.

 

--------------------------------------------------------------------------------